Per Curiam. Dennis Eyan filed Ms bill in equity against George W. Newcomb and others, for an accounting and for leave to redeem certain lands from sale under a trust deed. The cause has been before the Supreme Court three times; see Ryan v. Newcomb, 125 Ill. 91; 136 Ill. 57, and opinion filed May 12,1892. When remanded the second time the Circuit Court, at the April term, 1891, rendered a decree allowing Eyan to redeem on payment of $2,855.16 within six months, and providing that the defendant in error, Collins H. Jordan, should be let into possession of the premises on the failure of Eyan to pay as required by the decree. From that decree Eyan prosecuted a writ of error to this court. A supersedeas was denied Eyan, and at the December term, 1891, this court affirmed the decree of the Circuit Court; opinion filed January 18, 1892. Eyan subsequently prosecuted a writ of error from the judgment of this court to the Supreme Court, and on February 27, 1892, obtained a supersedeas. The Supreme Court affirmed the judgment of this court; opinion filed May 12,1892. After the judgment of this court and prior to the suing out of the writ of error from the Supreme Court, defendants in error on January 23, 1892, obtained an order from the Circuit Court for a writ of possession. From that order Eyan now prosecutes this writ of error and urges that the. Circuit Court had no jurisdiction to make it because the cause was pending in this court. It will be observed that when the order was entered the cause had been disposed of in this court and was not pending in the Supreme Court. Even while the case was pending in this court, inasmuch as a supersedeas had been denied, defendants in error had the right to apply for and the Circuit Court had the jurisdiction to grant a writ of possession. Order affirmed.